UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2013 Date of reporting period:February 28, 2013 Item 1. Report to Stockholders. ATAC Inflation Rotation Fund (ATACX) Semi-Annual Report www.atacfund.com February 28, 2013 ATAC INFLATION ROTATION FUND April 1, 2013 Dear Fellow Shareholders: On behalf of the entire team here at Pension Partners, LLC, thank you for your investment in the ATAC Inflation Rotation Fund.We are excited to put together our first semi-annual shareholder letter, as it gives us the opportunity to narrate the major buy and rotate shifts that have occurred within the Fund over the past six months. As many of you are aware, the ATAC Inflation Rotation Fund (ATACX) is not typical.By utilizing a buy and rotate approach based on the direction of inflation expectations, the Fund’s goal is to provide an alternative to buy and hold strategies and generate absolute returns in all market environments. Based on the ATAC Aggressive and ATAC Moderate Composites currently run for separately managed accounts by Pension Partners, LLC, the Fund uses a quantitative model to position into stocks or bonds dynamically in an effort to Accelerate Time And Capital spent in markets.The weekly nature of our buy and rotate strategy means that holdings within the Fund can shift in major ways as conditions warrant. Using Exchange Traded Funds (ETFs) as the vehicle of choice allows the Fund to efficiently reposition asset class exposure. In terms of performance, since inception on September 10, 2012 thru March 31, 2013, ATACX is up 13.64 percent, outperforming our peer group as measured by the Morningstar Moderate Target Risk Category Average which returned 4.90 percent.Over the same time period the S&P 500 returned 11.20 percent.The Fund was able to achieve stock-like returns without being fully exposed to stocks by rotating into bonds during last year’s October-November corrective period, getting back into stocks in December, and by capturing strong equity returns in January while maintaining a defensive posture for the bulk of the first quarter. During the first quarter, the Fund had been quite defensively positioned, on average only having exposure to stocks for about four weeks so far in 2013.A deflation pulse has been beating based on intermarket trend movement despite U.S. market averages pushing new all-time highs.There have been a number of notable disconnects in the bull market excitement, particularly in the behavior of emerging market stocks which have been vastly underperforming. European averages have been wobbly post-Italian elections and Cyprus bailout. Industrial commodities, thus far, have failed to confirm the cyclical growth recovery.Dividend heavy/low beta sectors which tend to do well during corrections and recessions led U.S. markets higher, which is traditionally not indicative of a healthy bull environment.Behaviorally, relative movement has acted in a more deflationary way towards the latter end of the first quarter. We are quite pleased with the performance of the Fund despite U.S. averages completely ignoring internal deterioration, propped up by the forced decoupling efforts of the Federal Reserve. This is not a strategy which adheres to a buy and hold philosophy.We view the Fund as a complement to one’s existing static asset allocation given the dynamic buy and rotate nature of our approach.We have been able to keep in line with equities in what has been a strong up move in U.S. averages over the past six months despite not being fully exposed to them the entire time.From a risk/reward standpoint, this is at the core of what inflation rotation is about, i.e. positioning into asset classes when our ATAC models suggest the conditions most favor them. Entering the second quarter, we remain defensive, and much depends on how markets react to earnings.Should the deflation pulse end due to company fundamentals confirming stock price excitement, then we suspect a meaningful move can take place in emerging markets and the cyclical trade which has largely failed to participate in this year’s advance thus far.If absolute price movement acts with a lag and converges to intermarket weakness, then we 1 ATAC INFLATION ROTATION FUND believe bonds on a comparative basis seem likely to outperform.Which scenario will play out depends entirely on how price itself acts in the months ahead. Thank you again for your trust in our strategy and in our inflation rotation approach.We look forward to growing with you. Sincerely, Edward M. Dempsey, CFP® & Michael A. Gayed, CFA Past performance is not a guarantee of future results. Must be preceded or accompanied by a current prospectus. Mutual fund investing involves risk.Principal loss is possible.Because the Fund invests primarily in ETF’s, it may invest a greater percentage of its assets in the securities of a single issuer and therefore is considered non-diversified.If a Fund invests a greater percentage of its assets in the securities of a single issuer, its value may decline to a greater degree than if the fund held were a more diversified mutual fund.The Fund is expected to have a high portfolio turnover ratio which has the potential to result in the realization by the Fund and distributions to shareholders of a greater amount of capital gains.This means that investors will be likely to have a higher tax liability.Because the Fund invests in underlying ETFs an investor will indirectly bear the principal risks of the underlying ETFs, including but not limited to, risks associated with investments in ETFs, large and smaller companies, real estate investment trusts, foreign securities, non-diversification, high yield bonds, fixed income investments, derivatives leverage, short sales and commodities.The Fund will bear its share of the fees and expenses of the underlying funds.Shareholders will pay higher expenses than would be the case if making direct investments in the underlying funds. The opinions expressed above are those of Edward M. Dempsey and Michael A. Gayed and are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Beta is a measure of the volatility of a security or portfolio in comparison to the market as a whole. Morningstar Moderate Target Risk Category Average represents a universe of funds with similar investment objectives. S&P 500 is an index of 500 stocks chosen for market size, liquidity and industry grouping, among other factors.The S&P 500 is designed to be a leading indicator of U.S. equities and is meant to reflect the risk/return characteristics of the large cap universe. One may not directly invest in an index. Quasar Distributors, LLC, distributor. 2 ATAC INFLATION ROTATION FUND Value of $10,000 Investment (UNAUDITED) The chart assumes an initial investment of $10,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions. The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Rates of Return (%) Since Inception(1) to February 28, 2013 ATAC Inflation Rotation Fund 12.83% S&P 500 Index(2) 7.18% September 10, 2012. The Standard & Poor’s 500 Index (S&P 500) is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. This Index cannot be invested in directly. 3 ATAC INFLATION ROTATION FUND Expense Example (Unaudited) February 28, 2013 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include but are not limited to, wire transfer fees; and (2) ongoing costs, including management fees; distribution and/or service (12b-1) fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (September 10, 2012 – February 28, 2013). ACTUAL EXPENSES The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The example below includes, but is not limited to, management fees and other Fund expenses. However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs may have been higher. Expenses Paid Beginning Account Ending Account During Period(1) Value (9/10/2012) Value (2/28/2013) (9/10/2012 to 2/28/2013) ATAC Inflation Rotation Actual(2) ATAC Inflation Rotation Hypothetical (5% return before expenses) Expenses are equal to the Fund’s annualized expense ratio for the period since inception of 1.75%, multiplied by the average account value over the period, multiplied by the number of days in the period since inception/365 (to reflect the period since inception). Based on the actual returns for the period from inception through February 28, 2013 of 12.83%. 4 ATAC INFLATION ROTATION FUND Asset Allocations (Unaudited) as of February 28, 2013(1) (% of net assets) Fund Holdings (Unaudited) as of February 28, 2013(1) (% of net assets) iShares Barclays 20+ Year Treasury Bond Fund % Direxion 20 Year Treasury Bull 3x Fund % iShares Barclays 10-20 Year Treasury Bond Fund % iShares Barclays 1-3 Year Treasury Bond Fund % iShares Barclays 3-7 Year Treasury Bond Fund % SPDR Barclays 1-3 Month T-Bill Fund % iShares Barclays 7-10 Year Treasury Bond Fund % Cash & Other Assets and Liabilities % Fund holdings and asset allocations are subject to change and are not recommendations to buy or sell any security. 5 ATAC INFLATION ROTATION FUND Schedule of Investments (Unaudited) February 28, 2013 Description Shares Value EXCHANGE-TRADED FUNDS – 95.4% Direxion Daily 20-Year Treasury Bull 3x Fund# $ iShares Barclays 1-3 Year Treasury Bond Fund iShares Barclays 3-7 Year Treasury Bond Fund iShares Barclays 7-10 Year Treasury Bond Fund iShares Barclays 10-20 Year Treasury Bond Fund iShares Barclays 20+ Year Treasury Bond Fund SPDR Barclays 1-3 Month T-Bill Fund* Total Exchange-Traded Funds (Cost $39,666,102) SHORT-TERM INVESTMENT – 9.1% Invesco Treasury Portfolio, 0.02%^ (Cost $3,850,019) Total Investments – 104.5% (Cost $43,516,121) Other Assets and Liabilities, Net – (4.5%) ) Total Net Assets – 100.0% $ # Represents an affiliated company as defined under the Investment Company Act of 1940 (See Note 7). * Non-income producing security. ^ Variable Rate Security- The rate shown is the rate in effect as of February 28, 2013. See Notes to the Financial Statements 6 ATAC INFLATION ROTATION FUND Statement of Assets and Liabilities (Unaudited) February 28, 2013 ASSETS: Investments, at value: Unaffiliated issuers (cost: $37,500,068) $ Affiliated issuers (cost: $6,016,053) Interest receivable 43 Receivable for capital shares sold Prepaid expenses Total assets LIABILITIES: Payable for investment securities purchased Payable to investment adviser Payable for capital shares redeemed Payable to affiliates Accrued expenses Accrued distribution fees Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated undistributed net investment loss ) Accumulated undistributed net realized gain on investments Net unrealized appreciation on investments Net Assets $ Shares outstanding, unlimited number of shares authorized without par value Net asset value, redemption price and offering price per share $ See Notes to the Financial Statements 7 ATAC INFLATION ROTATION FUND Statement of Operations (Unaudited) For the Period Inception Through February 28, 2013(1) INVESTMENT INCOME: Dividend income $ Interest income Total investment income EXPENSES: Investment adviser fees Fund administration & accounting fees Federal & state registration fees Transfer agent fees Distribution fees Audit fees Compliance fees Trustee fees Legal fees Postage & printing fees Custody fees Other Total expenses before reimbursement Less: reimbursement from investment adviser ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on investments (includes $14,058 net gain from affiliates) Net change in unrealized appreciation on investments Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ Inception date of the Fund was September 10, 2012. See Notes to the Financial Statements 8 ATAC INFLATION ROTATION FUND Statement of Changes in Net Assets For the Period Inception Through February 28, 2013(1) (Unaudited) OPERATIONS: Net investment income $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) Redemption fees Net increase in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS: From net investment income ) From net realized gains — Total distributions to shareholders ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period — End of period, including accumulated undistributed net investment loss of $(45,813) $ TRANSACTIONS IN SHARES: Shares sold Shares issued to holders in reinvestment of dividends Shares redeemed ) Net increase Inception date of the Fund was September 10, 2012. See Notes to the Financial Statements 9 ATAC INFLATION ROTATION FUND Financial Highlights For a Fund share outstanding throughout the period. For the Period Inception Through February 28, 2013(1) (Unaudited) PER SHARE DATA: Net asset value, beginning of period $ INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: Dividends from net investment income ) Dividends from net capital gains — Total distributions ) Paid in capital from redemption fees Net asset value, end of period $ TOTAL RETURN %(2) SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ Ratio of expenses to average net assets: Before expense reimbursement %(3) After expense reimbursement %(3) Ratio of net investment income (loss) to average net assets: Before expense reimbursement )%(3) After expense reimbursement %(3) Portfolio turnover rate %(2) Inception date of the Fund was September 10, 2012. Not annualized. Annualized. See Notes to the Financial Statements 10 ATAC INFLATION ROTATION FUND Notes to Financial Statements (Unaudited) February 28, 2013 1.ORGANIZATION Managed Portfolio Series (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated January 27, 2011. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The ATAC Inflation Rotation Fund (the “Fund”) is a non-diversified series with its own investment objectives and policies within the Trust. The investment objective of the Fund is to achieve absolute positive returns over time. The Fund commenced operations on September 10, 2012.Costs incurred by the Fund in connection with the organization, registration, and the initial public offering of shares were paid by Pension Partners, LLC (the “Advisor”).The Fund currently offers one class, the Investor Class.The Fund may issue an unlimited number of shares of beneficial interest, with no par value. 2.SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund in preparation of its financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Security Valuation – All investments in securities are recorded at their estimated fair value, as described in Note 3. Federal Income Taxes – The Fund complies with the requirements of subchapter M of the Internal Revenue Code of 1986, as amended, necessary to qualify as a regulated investment company and distributes substantially all net taxable investment income and net realized gains to shareholders in a manner which results in no tax cost to the Fund. Therefore, no federal income tax provision is required. As of and during the period ended February 28, 2013, the Fund did not have any tax positions that did not meet the “more-likely-than-not” threshold of being sustained by the applicable tax authority. As of and during the period ended February 28, 2013, the Fund did not have liabilities for any unrecognized tax benefits. The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits on uncertain tax positions as income tax expense in the Statement of Operations. During the period ended February 28, 2013, the Fund did not incur any interest or penalties. The Fund is subject to examination by U.S. taxing authorities for the tax periods since the commencement of operations. Security Transactions and Investment Income – The Fund follows industry practice and records security transactions on the trade date. Realized gains and losses on sales of securities are calculated on the basis of identified cost.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and regulations. Discounts and premiums on securities purchased are amortized over the expected life of the respective securities. The Fund distributes all net investment income, if any, and net realized capital gains, if any, annually.Distributions to shareholders are recorded on the ex-dividend date.The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes.These differences are caused primarily by differences in the timing of the recognition of certain components of income, expense or realized capital gain for federal income tax purposes.Where such differences are permanent in nature, GAAP requires that they be reclassified in the components of the net assets based on their ultimate characterization for federal income tax purposes.Any such reclassifications will have no effect on net assets, results of operations or net asset values per share of the Fund. 11 ATAC INFLATION ROTATION FUND Notes to Financial Statements (Unaudited) – Continued February 28, 2013 Use of Estimates – The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. 3.SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion of changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis.The Fund’s investments are carried at fair value. Investment Companies – Investments in other mutual funds, including money market funds, are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. Exchange-Traded Funds – Exchange-traded funds are valued at the last reported sale price on the exchange on which the security is principally traded. If, on a particular day, an exchange-traded fund does not trade, then the mean between the most recent quoted bid and asked prices will be used. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. Securities for which market quotations are not readily available, or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.There can be no assurance that the Fund could obtain the fair value assigned to a security if they were to sell the security at approximately the time at which the Fund determines their net asset values per share. 12 ATAC INFLATION ROTATION FUND Notes to Financial Statements (Unaudited) – Continued February 28, 2013 The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of February 28, 2013: Level 1 Level 2 Level 3 Total Exchange-Traded Funds $ $
